Citation Nr: 0617227	
Decision Date: 06/13/06    Archive Date: 06/26/06

DOCKET NO.  03-35 010A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of the cost of 
private hospitalization and medical services rendered on June 
16, 2001, at Helen Ellis Hospital in Tarpon Springs, Florida.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1969.  By rating action of the Department of 
Veterans Affairs  (VA) Regional Office (RO) located in Waco, 
Texas, dated in December 2001, it was determined that the 
veteran was not competent to handle disbursement of funds.  
The appellant in this matter is the veteran's spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 decision by the VA Medical 
Center in Bay Pines, Florida, which denied the benefit sought 
on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record reflects that the appellant's claim for payment or 
reimbursement for unauthorized medical expenses, incurred in 
June 2001, was denied under the provisions of 38 C.F.R. § 
17.120 (2005).  However, it does not appear that the claim 
was adjudicated under the provisions of 38 C.F.R. § 17.1000 
through 17.1008 (2005).  These provisions became effective 
May 29, 2000, six months after the signing of the Veterans 
Millennium Health Care and Benefits Act of 1999, Pub. L. No. 
106-117, Section 111, 113 Stat. 1545 (1999).  Accordingly, 
the case is REMANDED for the following action:

1.  Notify the appellant of (1) the 
information and evidence not of record 
that is necessary to substantiate the 
claim for entitlement to payment or 
reimbursement of the 



cost of private hospitalization and 
medical services rendered on June 16, 
2001, at Helen Ellis Hospital under 
Veterans' Millennium Health Care and 
Benefits Act; (2) the information and 
evidence that VA will obtain on her 
behalf, (3) the information and evidence 
that she is expected to provide, and (4) 
request that she provide any evidence in 
her possession that pertains to the claim. 
A record of her notification must be 
incorporated into the claims file.

2.   Then, after any appropriate 
development, readjudicate the claim on 
appeal with consideration of 38 C.F.R. 
§§ 17.1000 through 17.1008. 

3.  If the benefit sought on appeal 
remains denied, the appellant and her 
representative should be provided a 
supplemental statement of the case that 
includes appropriate governing law and 
regulations relating to the Veterans' 
Millennium Health Care and Benefits Act, 
and afforded the appropriate opportunity 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 


